             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00022-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                  ORDER
                                )
DAVID SCOTT COOK,               )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release and/or release to

home detention. [Doc. 31]. The Government opposes the Defendant’s

motion. [Doc. 34].

I.   BACKGROUND

     In August 2017, the Defendant David Scott Cook was convicted of one

count of possession with intent to distribute methamphetamine, in violation

of 21 U.S.C. § 841(a)(1). [Doc. 27]. The Court sentenced the Defendant to

92 months’ imprisonment. [Id.].

      The Defendant is currently serving his sentence with the Bureau of

Prisons (BOP) at Ashland Federal Correctional Institution (Ashland FCI).

According to the Bureau of Prisons website, his projected release date is


     Case 1:17-cr-00022-MR-WCM Document 37 Filed 08/25/20 Page 1 of 8
May 3, 2023.1         The Defendant now seeks a reduction in his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).               [Doc. 31].       Specifically, the

Defendant argues that his underlying health conditions place him at a higher

risk for severe illness from COVID-19, and that his particular vulnerability to

the illness is an extraordinary and compelling reason for an immediate

sentence reduction to time served or a release to home confinement. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”                  18 U.S.C. §

3582(c)(1)(A).

         In response to the Defendant’s motion, the Government concedes that

the Defendant appears to have exhausted his available administrative



1   See https://www.bop.gov/inmateloc/ (last visited August 21, 2020).


                                             2



        Case 1:17-cr-00022-MR-WCM Document 37 Filed 08/25/20 Page 2 of 8
remedies. [Doc. 34]. Accordingly, the Court will proceed to address the

merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



      Case 1:17-cr-00022-MR-WCM Document 37 Filed 08/25/20 Page 3 of 8
any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      Here, the Defendant asserts that his underlying health conditions—

including high blood pressure, diabetes, and obesity—place him at a higher

                                        4



     Case 1:17-cr-00022-MR-WCM Document 37 Filed 08/25/20 Page 4 of 8
risk for severe illness resulting from COVID-19. The Government does not

dispute that these conditions constitute serious medical conditions, although

it appears from a review of the Defendant’s medical records that these

conditions are being managed and are well-controlled. [See Doc. 35]. The

Government argues that compassionate release remains unwarranted

because the Defendant continues to pose a danger to the community. [Doc.

34].

       Under the applicable policy statement, the Court must deny a sentence

reduction unless it determines the defendant “is not a danger to the safety of

any other person or to the community.” USSG § 1B1.13(2). Additionally, this

Court must consider the § 3553(a) factors, as “applicable,” as part of its

analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020).

       Here, the Defendant has a long history of serious drug offenses. Prior

to his present federal conviction, the Defendant was convicted in state court

of multiple controlled substance offenses.     [Doc. 23: PSR at 7, 8, 12].

Additionally, the Defendant has a history of failing to appear for required

court appearances and of failing to abide by the terms of supervised release.

[Id. at 7-11]. While many of these instances did not earn the Defendant any


                                      5



       Case 1:17-cr-00022-MR-WCM Document 37 Filed 08/25/20 Page 5 of 8
criminal history points, they demonstrate his extreme disregard for the law

and they raise serious doubts as to whether that he woulb be successful if

afforded an early release. Under these circumstances, the Court cannot

conclude that the Defendant “is not a danger to the safety of any other person

or to the community.” USSG § 1B1.13(2).

      As for the relevant § 3553(a) factors, the Court finds that reducing the

Defendant’s prison sentence would reduce the capacity of that sentence to

reflect the seriousness of the Defendant’s offense, would fail to promote

respect for the law, and would fail to promote just punishment.          The

Defendant’s extensive criminal history reflects an inability to conform his

conduct to the law and a refusal to respect the authority of the Court, which

confirms that his full prison sentence remains necessary to promote

adequate deterrence and to protect the public from further crimes of the

Defendant. Thus, even if Defendant’s medical conditions presented an

extraordinary circumstance, the Court in its discretion must deny the

Defendant’s request for compassionate release.

      The Defendant alternatively moves the Court to order his release to

home confinement. [Doc. 59]. This request, however, must also be denied.

The discretion to release a prisoner to home confinement lies solely with the


                                      6



     Case 1:17-cr-00022-MR-WCM Document 37 Filed 08/25/20 Page 6 of 8
Attorney General.3 See 18 U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). The

legislation recently passed by Congress to address the COVID-19 pandemic

does not alter this. See CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516

(2020) (“During the covered emergency period, if the Attorney General finds

that emergency conditions will materially affect the functioning of the Bureau

[of Prisons], the Director of the Bureau may lengthen the maximum amount

of time for which the Director is authorized to place a prisoner in home

confinement under the first sentence of section 3624(c)(2) of title 18, United

States Code, as the Director determines appropriate.”) (emphasis added).

As such, this Court lacks the authority to order the Defendant’s release.

Deffenbaugh v. Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1

(E.D.N.C. Apr. 23, 2019); United States v. Overcash, No. 3:15-CR-263-

FDW-1, 2019 WL 1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there

is “no provision for judicial review of the BOP's and Attorney General’s

decision with regards to a request for home detention under § 60541(g)”);

United States v. Curry, No. 6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky.


3 Under 18 U.S.C. 3582(c)(1)(A), the Court may reduce a term of imprisonment and
impose a term of supervised release corresponding to the unserved portion of the original
term of imprisonment that includes a condition requiring home detention. Because the
Court has concluded that the Defendant has not meet the statutory requirements to
receive a sentence reduction under §3582(c)(1)(A), the Defendant is not eligible for home
detention under that provision.

                                           7



      Case 1:17-cr-00022-MR-WCM Document 37 Filed 08/25/20 Page 7 of 8
Feb. 8, 2019) (“Because the First Step Act gives the Attorney General the

discretion to determine if and when home confinement is appropriate, this

Court does not have the authority to grant the requested relief.”) (emphasis

in original). For these reasons, the Defendant’s alternate request for a

release to home detention is denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release and/or release to

home detention [Doc. 31], is DENIED.

     IT IS SO ORDERED.
                           Signed: August 25, 2020




                                        8



     Case 1:17-cr-00022-MR-WCM Document 37 Filed 08/25/20 Page 8 of 8
